695 S.E.2d 453 (2010)
GE BETZ, INC.
v.
R.C. CONRAD, Robert Dodd, Benjamin Lukowski, Barry Ownings, and Zee Company Inc.
No. 111P10.
Supreme Court of North Carolina.
March 17, 2010.
William P. Barrett, Raleigh, for R.C. Conrad, et al.
Jenna F. Butler, Wilmington, John M. Martin, Winterville, Thomas S. Babel, Wilmington, for GE Betz, Inc.

ORDER
Upon consideration of the petition filed by Defendants on the 16th of March 2010 for Writ of Supersedeas of the judgment of the Court of Appeals, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 17th of March 2010."